Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into by and between
Immucor, Inc., a Georgia corporation with its executive offices at 3130 Gateway
Drive, Norcross, Georgia 30071 (herein referred to as “Employer” or the
“Company”), and Geoffrey Crouse, residing at P.O. Box 2241 Rancho Santa Fe,
California 92067 (herein referred to as “Employee”).

WHEREAS, the parties hereto desire to enter into an agreement for Employer’s
employment of Employee on the terms and conditions hereinafter stated.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:

1. Relationship Established

Employer hereby employs Employee as Vice President and Chief Operating Officer
of the Company to perform the services and duties normally and customarily
associated with Employee’s position, such duties as may be specified in the
Company’s bylaws, and such other duties as may from time to time be specified by
the Company’s Chief Executive Officer (the “CEO”) and its Board of Directors
(the “Board”). Employee will be retained in such position during the term of his
employment under this Agreement, and Employee hereby agrees to perform such
services and duties in such capacity.

2. Extent of Services

Employee shall devote substantially all his business time, attention, skill and
efforts to the performance of his duties hereunder, and shall use his good faith
efforts to promote the success of the Company’s business. Employer recognizes
that Employee has agreed to employment at the Company’s offices located in
Norcross, Georgia. Should the Company’s executive offices be relocated to, or if
Employer otherwise shall require that Employee work at, a place greater than
thirty (30) miles from the Company’s executive offices at the address noted
above, then Employee shall have the right to terminate his employment hereunder,
and such termination shall be deemed to be a termination under Section 3(c)
hereof for all purposes hereunder.

3. Term of Employment

Employee’s employment hereunder shall commence on the earlier of August 15, 2009
or an earlier date agreed to by the parties in writing, which agreement will be
attached to and will thereupon become part of this Agreement (such earlier date
being hereinafter called the “Effective Date”) and shall continue for an initial
period of three (3) years (the “Initial Term”) and any Renewal Term (as defined
below), unless sooner terminated by the first to occur of the following:

(a) The death or complete disability of Employee. “Complete disability”, as used
herein, shall mean the inability of Employee, due to illness, accident or any
other physical or mental incapacity, to perform the services provided for
hereunder for an aggregate of twelve (12) months during Initial Term (as defined
below) or any Renewal Term (as defined below).

(b) The discharge of Employee by Employer for Cause. Employee’s discharge shall
be “for Cause” if due to any of the following:

(i) Employee’s dishonesty in connection with his employment with Employer that
causes Employer material harm,



--------------------------------------------------------------------------------

(ii) An act of defalcation committed by Employee against Employer that causes
Employer material harm, or

(iii) Employee’s continuing refusal to perform reasonable duties assigned to him
hereunder that are consistent with Employee’s position (unless such refusal
occurs following the occurrence of a Change of Control, as defined herein);
provided that Employer may only discharge Employee for Cause pursuant to this
subsection (b)(iii) if Employer provides Employee with written notice of such
refusal and Employee does not cure such failure within thirty (30) days of his
receipt of such written notice.

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for discharge for Cause.

(c) The (i) discharge of Employee by Employer without Cause (which shall be
deemed to have occurred if Employee’s employment hereunder terminates under
Section 7 hereof); or (ii) the termination by Employee for Good Reason. As used
herein, “Good Reason” means (A) the assignment to Employee of any duties or
responsibilities inconsistent with the scope of the duties or responsibilities
associated with his title or position or resulting in any adverse change of his
title, position, status or circumstances of employment; (B) the taking of any
action by Employer which would materially and adversely affect Employee’s
participation in, or materially reduce his benefits under, Employer’s benefit
plans (including equity benefits) as of the Effective Date, other than actions
that apply to all executive officers of the Company generally; (C) a breach by
Employer of any of the material terms of this Agreement if Employee provides
Employer with written notice of such breach and Employer does not cure such
breach within thirty (30) days after its receipt of such written notice,
provided that such cure period shall be ten (10) days after its receipt of such
written notice in the case of non-payment by Employer of any compensation or
benefits due and payable to Employee; or (D) should Employer’s executive offices
be relocated to, or if Employer otherwise shall require that Employee work at, a
place greater than thirty (30) miles from the Company’s executive offices at the
address noted above.

(d) At Employee’s request, during the thirty (30) day period immediately
following the first anniversary of the Effective Date, with or without the
express prior written consent of Employer.

(e) At Employee’s election upon thirty (30) days notice (or such lesser notice
as Employer may accept), without the express prior written consent of Employer.

If not sooner terminated under the provisions of Sections 3(a) through 3(e)
above, the Initial Term shall automatically renew for successive additional
periods of three (3) years (each a “Renewal Term”); provided, however, the
Initial Term and any Renewal Term will not automatically renew if at least
ninety (90) days prior to the end of the Initial Term or Renewal Term, as the
case may be, a party notifies the other in writing that he or it intends to
propose amendments to this Agreement or that such Initial Term or Renewal Term
will not renew, in either which case this Agreement will expire at the end of
such Initial Term or Renewal Term, as the case may be, unless before that time
the Company and Employee enter into a written amendment of this Agreement.

 

2



--------------------------------------------------------------------------------

4. Compensation; Stock Option and Stock Award

(a) Subject to the provisions of Section 4(e), Employer will pay to Employee as
base compensation for the services to be performed by him hereunder the base
compensation specified on Schedule A attached hereto.

(b) Employee may be entitled to additional bonus compensation as may be
determined by the Board from time to time, any such determination to be final,
binding and conclusive on Employee and all other persons. Without limiting the
preceding sentence, Employee shall be eligible to participate in the Company’s
FY 2010 Bonus Plan.

(c) In the event Employee’s employment shall terminate under Section 3(c)
(discharge without Cause or for Good Reason) or Section 3(d) hereof, Employee
shall be paid an amount equal to the Average Annual Compensation payable to
Employee under Schedule A for the longer of the remainder of the term of this
Agreement or eighteen (18) months, in accordance with the payment schedule set
forth on Schedule A, to be paid over the remainder of the term of this Agreement
following termination or the eighteen (18) months following termination of this
Agreement, as the case may be. For purposes of this Agreement, “Average Annual
Compensation” shall mean Employee’s annual base compensation payable to Employee
under Schedule A in accordance with the payment schedule set forth on Schedule
A, together with his Average Bonus. “Average Bonus” shall mean the average bonus
paid to Employee over the last two (2) years in which Employee was eligible to
receive a bonus or such lesser number of years in which Employee was eligible to
receive a bonus. If the termination occurs before Employee becomes eligible to
receive a bonus, then “Average Bonus” shall be deemed to be a pro rata portion
of the average bonus paid to the Company’s CEO over the last two (2) years in
which he was eligible to receive a bonus, such proration to be based on the
differences in their respective base compensation.

(d) As long as Employee is employed hereunder, Employer will provide Employee an
automobile allowance as specified on Schedule A attached hereto.

(e) In the event Employee’s employment shall terminate under Section 3(a), 3(b)
or 3(e) hereof, all of Employer’s future obligations to Employee hereunder will
cease automatically and Employee shall only be entitled to compensation and
other benefits accrued through the effective date of termination.

(f) As of the Effective Date, Employee shall be issued stock options to acquire
50,000 shares of the Company’s common stock, $0.10 par value per share, for an
exercise price equal to the fair market value of such common stock as of the
Effective Date, pursuant to the Company’s 2005 Long-Term Incentive Plan. If
Employee receives a promotion on or prior to the first anniversary of the
Effective Date, Employee shall be issued stock options to acquire 100,000 shares
of the Company’s common stock, $0.10 par value per share, for an exercise price
equal to the fair market value of such common stock as of the date of issuance,
pursuant to the Company’s 2005 Long-Term Incentive Plan. All such stock options
shall vest over four years, in accordance with the Company’s standard vesting
policy under the Company’s 2005 Long-Term Incentive Plan.

(g) Except to the extent prohibited by applicable law, upon Employer’s
termination of Employee’s employment under this Agreement for any reason,
Employee shall be entitled to exercise all vested stock options for a period of
twelve (12) months following the effective date of such termination.

(h) As of the Effective Date, Employee shall be issued 10,000 Restricted Shares
of the Company’s common stock, $0.10 par value per share, pursuant to the
Company’s 2005 Long-Term Incentive Plan. All such Restricted Shares shall vest
over five years, in accordance with the Company’s standard vesting policy under
the Company’s 2005 Long-Term Incentive Plan.

 

3



--------------------------------------------------------------------------------

(i) Schedule A attached hereto may be amended from time to time upon the
parties’ revision and re-execution thereof, whereupon the amended Schedule A
shall be attached hereto; provided, however, the amended Schedule A shall be
effective upon such re-execution, whether or not it is attached hereto.

5. Expenses

Employee shall be entitled to receive reimbursement for, or payment directly by
Employer of, all reasonable expenses incurred by Employee in the performance of
his duties under this Agreement, provided that Employee accounts therefor in
writing and that such expenses are ordinary and necessary business expenses of
the Employer within the meaning of Section 162 of the Internal Revenue Code of
1986, as amended.

6. Insurance, Relocation and Other Fringe Benefits

(a) Employer will (i) provide Employee with health insurance, dental insurance,
long-term disability insurance, paid vacations and other fringe benefits in the
form and in dollar amounts substantially equivalent to the benefits provided to
its other executive officers of the Company, and (ii) reimburse Employee up to
$2,500 per year (or such greater amount as is reimbursed by the Company to other
executive officers of the Company) for the cost of life insurance on his life
upon presentation of an appropriate written request therefor.

(b) Without limiting the preceding sentence, Employee will be entitled 27 days
paid vacation (adjusted for additional years of service after the Effective
Date), to be taken in accordance with Employer’s standard vacation policy,
except that vacation days will begin to accrue on the Effective Date without
regard to the 90-day waiting period stated in that policy.

(c) From the Effective Date through January 15, 2010, Employer will reimburse
Employee $7,300 per month, representing Employee’s current monthly housing
obligation plus a Gross Up Amount. Employee must make reasonable efforts to
“sub-let” his home, and any amounts received due to his ability to successfully
“sub-let” his home with respect to such time period will reduce Employer’s
obligations under this subsection (c).

(d) In the event Employee is required to reimburse his current employer for any
relocation assistance benefits previously made on his behalf, Employer will
reimburse Employee up to a maximum of $120,000, plus a Gross Up Amount, less any
tax savings realized by Employee in connection with reimbursement of his current
employer for any such relocation assistance benefits.

(e) Employer will pay or reimburse Employee, at Employer’s option, for the
standard closing costs on the purchase of a new principal residence in Georgia,
up to a cap of $15,000, in accordance with our relocation policy. Employer will
pay or reimburse Employee, at Employer’s option, for the shipment of Employee’s
household goods and storage in accordance with Employer’s relocation policy,
plus a Gross Up Amount. Employer will pay or reimburse Employee, at Employer’s
option, for house hunting trips and temporary housing, plus a Gross Up Amount;
provided that Employee will be required to provide Employer with appropriate
receipts for such expenses, and these expenses will be taxable to Employee.
Additionally, in order to reimburse Employee for other incidental moving
expenses, Employer will pay to Employee an amount equal to one-twelfth of
Employee’s base compensation specified on Schedule A attached hereto, plus a
Gross Up Amount.

(f) Employer shall provide Employee with tax preparation assistance with respect
to calendar year 2009. In connection therewith, at Employer’s option, Employer
shall either make tax preparation services available to Employee at no cost or
reimburse Employee for outside tax preparation services arranged by Employee in
an amount up to $5,000 per year, plus a Gross Up Amount.

 

4



--------------------------------------------------------------------------------

(g) As used in this Agreement, a “Gross Up Amount” with respect to any payment
to Employee is an additional amount necessary to compensate Employee for any
federal, state and local taxes he may incur by reason of such payment (a “gross
up payment”) plus any additional amount necessary to compensate him for any such
taxes incurred by him by reason of such gross up payment.

7. Termination of Employment Upon Sale or Change of Control; Severance

(a) Notwithstanding anything to the contrary contained in this Agreement,
Employer may terminate Employee’s employment hereunder if any of the following
events occur (each such event being referred to as a “Change of Control”):

(i) Sale of Employer’s Assets. The sale of all or substantially all of the
Company’s assets to a single purchaser or group of associated purchasers,
whether in a single transaction or a series of related transactions.

(ii) Sale of Employer’s Shares. The sale, exchange, or other disposition, in one
transaction, or in a series of related transactions, of twenty percent (20%) or
more of the Company’s outstanding shares of capital stock.

(iii) Merger or Consolidation. The merger or consolidation of the Company in a
transaction or series of transactions in which the Company’s shareholders
receive or retain less than fifty percent (50%) of the outstanding voting shares
of the new or surviving corporation.

(iv) Other Changes in Control. The occurrence of any change in control of the
Company within the meaning of federal securities law.

(b) If, within three (3) months prior to or two (2) years after a Change of
Control, Employer terminates Employee’s employment (whether for Cause or without
Cause) or Employee terminates his employment for Good Reason, then Employer
shall pay Employee (instead of the amount specified in Section 4(c), but
together with the amount specified in Section 7(d)) an amount equal to two
(2) times Employee’s Average Annual Compensation (as defined below), to be paid
in a single payment at the time of termination. In consideration of such payment
and his employment hereunder through the date of such termination, Employee
agrees to remain bound by the provisions of this Agreement which specifically
relate to periods, activities or obligations upon or subsequent to the
termination of Employee’s employment.

(c) Immediately prior to a Change of Control, (i) the restrictions on any and
all outstanding incentive awards granted to Employee (including, without
limitation, restricted stock and granted performance shares or units) under any
incentive plan or arrangement shall lapse and such incentive award shall become
100% vested, and (ii) any and all stock options and stock appreciation rights
issued to Employee shall become immediately exercisable and shall become 100%
vested.

(d) If Employer terminates Employee’s employment other than for Cause or if
Employee terminates his employment for Good Reason or pursuant to Section 3(d),
then Employer shall pay to Employee an outplacement assistance benefit for the
purpose of assisting Employee with counseling, travel and other expenses related
to finding new employment. Such amount shall be paid in cash in the amount
specified on Schedule A attached hereto.

 

5



--------------------------------------------------------------------------------

8. Indemnification.

On the Effective Date, the Company and Employee shall enter into the
Indemnification Agreement substantially in the form attached as Exhibit A hereto
and the Board of Directors of the Company shall have approved the terms and
conditions of such Indemnification Agreement.

9. Reimbursement of Legal Fees

Employer shall promptly reimburse Employee for any and all legal fees and
expenses incurred by him (up to $10,000) in connection with his negotiation and
execution of this Agreement. Additionally, Employer shall promptly reimburse
Employee for any and all legal fees and expenses incurred by him as a result of
a termination of employment described in Section 7(b), including, without
limitation, all fees and expenses incurred to enforce the provisions of this
Agreement.

10. Prohibited Practices

During the term of Employee’s employment hereunder, and for a period of two
(2) years after such employment is terminated for any reason, in consideration
of the compensation being paid to Employee hereunder, Employee shall:

(a) not solicit business from anyone who is or becomes an active or prospective
customer of Employer or its affiliates and with whom Employee had material
contact, during the three (3) year period immediately prior to Employee’s
termination of employment under this Agreement, in connection with Employee’s
employment under this Agreement, if the purpose of the solicitation is to induce
such active or prospective customer to purchase products from another company
that are substantially similar to the Company’s products; and

(b) not solicit for employment or hire any employee of Employer or its
affiliates who was an employee of Employer or its affiliates during the three
(3) year period immediately prior to Employee’s termination of employment under
this Agreement and whom Employee had contact with during and in connection with
his employment under this Agreement; provided, that the foregoing will not
restrict Employee from (i) engaging in general solicitation efforts, such as, by
way of example only, newspaper advertisements, utilizing “headhunters” without
direction from Employee to call an employee of Employer or its affiliates or
contacting individuals whose resumes are listed on websites or other publicly
accessible media, or (ii) hiring any employee of Employer or its affiliates who
either responds to any such regular solicitation effort that was not targeted to
such individual.

11. Non-Disclosure

(a) Protection of Trade Secrets. Employee acknowledges that during the course of
his employment, Employee will have significant access to, and involvement with,
the Company’s Trade Secrets and Confidential Information. Employee agrees to
maintain in strict confidence and, except as necessary to perform his duties for
the Company, Employee agrees not to use or disclose any Trade Secrets of the
Company during or after his employment. Employee agrees that the provisions of
this subsection shall be deemed sufficient to protect Trade Secrets of third
parties provided to the Company under an obligation of secrecy. As provided by
Georgia statutes, “Trade Secret” shall mean any information (including, without
limitation, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential
customers) that: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

6



--------------------------------------------------------------------------------

(b) Protection of Other Confidential Information. In addition, Employee agrees
to maintain in strict confidence and, except as necessary to perform his duties
for the Company, not to use or disclose any Confidential Information of the
Company during his employment and for a period of twelve (12) months following
termination of Employee’s employment. “Confidential Information” shall mean any
internal, non-public information (other than Trade Secrets already addressed
above) concerning (without limitation) the Company’s financial position and
results of operations (including revenues, assets, net income, etc.); annual and
long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; supplier information
and purchase histories; customers or clients; personnel and salary information;
and employee lists. Employee agrees that the provisions of this subsection shall
be deemed sufficient to protect Confidential Information of third parties
provided to the Company under an obligation of secrecy.

(c) Rights to Work Product. Except as expressly provided in this Agreement, the
Company alone shall be entitled to all benefits, profits and results arising
from or incidental to Employee’s performance of his job duties to the Company.
To the greatest extent possible, any work product, property, data, invention,
“know-how”, documentation or information or materials prepared, conceived,
discovered, developed or created by Employee in connection with performing his
employment responsibilities during Employee’s employment with the Company
(collectively, “Work Product”) shall be deemed to be “work made for hire” as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended, and owned
exclusively and perpetually by the Company. Employee hereby unconditionally and
irrevocably transfers and assigns to the Company all intellectual property or
other rights, title and interest Employee may currently have (or in the future
may have) by operation of law or otherwise in or to any Work Product. Employee
agrees to execute and deliver to the Company any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate to vest complete and perpetual title and ownership of any Work
Product and all associated rights exclusively in the Company. The Company shall
have the right to adapt, change, revise, delete from, add to and/or rearrange
the Work Product or any part thereof written or created by Employee, and to
combine the same with other works to any extent, and to change or substitute the
title thereof, and in this connection Employee hereby waives the “moral rights”
of authors, as that term is commonly understood throughout the world, including,
without limitation, any similar rights or principles of law which Employee may
now or later have by virtue of the law of any locality, state, nation, treaty,
convention or other source. Unless otherwise specifically agreed, Employee shall
not be entitled to any additional compensation, beyond his salary and other
compensation and benefits described in this Agreement, for any exercise by the
Company of its rights set forth in the immediately preceding sentence.

(d) Return of Materials. Employee shall surrender to the Company, promptly upon
its request and in any event upon termination of Employee’s employment, all
media, documents, notebooks, computer programs, handbooks, data files, models,
samples, price lists, drawings, customer lists, prospect data, or other material
of any nature whatsoever (in tangible or electronic form) in Employee’s
possession or control, including all copies thereof, relating to and owned by
the Company, its business, or its customers. Upon the written request of the
Company, Employee shall certify in writing compliance with the foregoing
requirement.

12. Severability

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such

 

7



--------------------------------------------------------------------------------

provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

13. Waiver of Provisions

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.

14. Notices

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
the third business day after mailing:

 

(a)    If to Employer:      3130 Gateway Drive         Norcross, GA 30071   
     Attn: CEO and General Counsel (b)    If to Employee:      P.O. Box 2241   
     Rancho Santa Fe, CA 92067

or in each case to such other address as the party may time to time designate in
writing to the other party.

15. Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.

16. Enforcement.

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 10 or 11 hereof, the resulting injuries to the Company
would be difficult or impossible to estimate accurately, even though irreparable
injury or damages may certainly result. Accordingly, an award of legal damages,
if without other relief, may be inadequate to protect the Company. Employee,
therefore, agrees that in the event of any such breach, the Company shall be
entitled to seek from a court of competent jurisdiction an injunction to
restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all reasonable attorney’s fees and court costs
which the Company may incur to the extent the Company prevails in its
enforcement action.

 

8



--------------------------------------------------------------------------------

17. Entire Agreement; Modification and Amendment

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein, and any such prior agreement shall, from and
after the date hereof, be null and void. This Agreement and the attached
Schedules shall not be modified or amended except by an instrument in writing
signed by the parties hereto.

18. Parties Benefited

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.

 

9



--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Agreement on the dates
stated below, to become effective on the Effective Date.

 

IMMUCOR, INC.     EMPLOYEE By:  

/s/    Gioacchino De Chirico

   

/s/    Geoffrey Crouse

  Gioacchino De Chirico, CEO     Geoffrey Crouse Date:   July 2, 2009     Date:
  July 3, 2009

 

10



--------------------------------------------------------------------------------

SCHEDULE A

EMPLOYMENT AGREEMENT BY AND BETWEEN IMMUCOR, INC. AND GEOFFREY CROUSE

Base compensation: $450,000.00 a year payable in 26 installments every two
weeks.

Outplacement Assistance Benefit: $30,000.00.

Automobile Allowance: $10,560.00 a year payable in 12 monthly installments.

 

IMMUCOR, INC.     EMPLOYEE By:  

/s/    Gioacchino De Chirico

   

/s/    Geoffrey Crouse

  Gioacchino De Chirico, CEO     Geoffrey Crouse Date:   July 2, 2009     Date:
  July 3, 2009

 

1



--------------------------------------------------------------------------------

Exhibit A

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT, made and entered into as of             , 20    
(“Agreement”), by and between Immucor, Inc., a Georgia corporation (the
“Corporation”), and                     (“Indemnitee”).

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the ability to attract and retain highly competent persons as directors,
officers, or in other capacities is in the best interests of the Corporation’s
shareholders and that such persons should be assured that they will have
protection in the future; and

WHEREAS, it is reasonable, prudent and necessary for the Corporation to obligate
itself contractually to indemnify such persons to the fullest extent permitted
by applicable law, so that such persons will serve or continue to serve the
Corporation free from undue concern that they will not be adequately
indemnified; and

WHEREAS, this Agreement is a supplement to and in furtherance of any rights
granted under the Articles of Incorporation of the Corporation or the By-Laws of
the Corporation and any resolutions adopted pursuant thereto shall not be deemed
to be a substitute therefor nor to diminish or abrogate any rights of Indemnitee
thereunder, and

NOW, THEREFORE, in consideration of Indemnitee’s service to the Corporation, the
premises and the covenants contained herein, the Corporation and Indemnitee do
hereby covenant and agree as follows:

Section 1. Definitions. For purposes of this Agreement:

(a) “Corporate Status” means the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Corporation or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the
Corporation.

(b) “Disinterested Director” shall have the meaning given such term by
Section 850 of the Georgia Business Corporation Code (the “GBCC”).

(c) “Expenses” means all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.

(d) “Proceeding” means any threatened or pending claim, action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative and whether formal or informal.

Section 2. Indemnification - General. The Corporation shall indemnify, and
advance Expenses to, Indemnitee as provided in this Agreement to the fullest
extent permitted by applicable law in effect on the date hereof and to such
greater extent as applicable law may thereafter from time to time permit. The
rights of Indemnitee provided under the preceding sentence shall include, but
shall not be limited to, the rights set forth in the other Sections of this
Agreement.



--------------------------------------------------------------------------------

Section 3. Indemnification for Proceedings. The Corporation shall indemnify the
Indemnitee against Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by him or on his behalf in
connection with any Proceeding if the Indemnitee is a party to the Proceeding
because of his Corporate Status, provided that the Indemnitee conducted himself
in good faith, and (a) the Indemnitee reasonably believed: (i) in the case of
conduct in his official capacity, that such conduct was in the best interests of
the Corporation; (ii) in all other cases, that such conduct was at least not
opposed to the best interests of the Corporation; and (b) in the case of any
criminal proceeding, the Indemnitee had no reasonable cause to believe such
conduct was unlawful. Notwithstanding the foregoing, no indemnification shall be
made in connection with any Proceeding with respect to conduct for which he was
adjudged liable on the basis that he improperly received personal benefit,
whether or not involving action in his professional capacity, or if applicable
law prohibits such indemnification.

Section 4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.

Section 5. Advancement of Expenses. The Corporation shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding to
which he is a party by reason of his Corporate Status, within twenty days after
the receipt by the Corporation of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall include
a written affirmation of his good faith belief that he has met all relevant
standards of conduct set forth in Section 3 shall be accompanied by reasonable
evidence of the Expenses incurred by Indemnitee, and shall include or be
preceded or accompanied by an undertaking in the form prescribed by
Section 853(a)(2) of the GBCC, by or on behalf of Indemnitee, to repay any
Expenses advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified against such Expenses.

Section 6. Limitations. Notwithstanding anything to the contrary contained in
this Agreement, the Corporation shall have no obligation under this Agreement to
make any payment to Indemnitee with respect to Expenses, judgments, penalties,
fines and amounts paid in settlement: (a) on account of any claim against
Indemnitee for an accounting of profits made from the purchase or sale of
securities of the Corporation pursuant to the provisions of Section 16(b) of the
Securities Exchange Act of 1934 and amendments thereto or the similar provisions
of any other applicable law; (b) on account of any claim against Indemnitee
arising out of the trading of the Corporation stock while possessing material
non-public information, whether pursuant to the Insider Trading Sanctions Act of
1984 or otherwise; (c) if a final judgment or other final adjudication by a
court having jurisdiction in the matter shall determine that such indemnity is
not lawful; (d) in respect to remuneration paid to Indemnitee if a final
judgment or other final adjudication by a court having jurisdiction in the
matter shall determine that such remuneration was not lawful; (e) for any
appropriation, in violation of his duties, of any business opportunity of the
Corporation; (f) for acts or omissions which involve intentional misconduct or a
knowing violation of law; (g) for unlawful distributions as set forth in GBCC
Section 14-2-832 (or any successor provision); (h) for any transaction from
which he received an improper personal benefit.; or (i) with respect to any
Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation.

 

2



--------------------------------------------------------------------------------

Section 7. Non-Exclusivity, Survival of Rights, Insurance, Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Articles
of Incorporation or the By-Laws of the Corporation, any agreement, a vote of
shareholders for a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

(b) In the event of any payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 8. Duration of Agreement; Assignment. This Agreement shall continue
until and terminate upon the later of: (a) five years after the date that
Indemnitee shall have ceased to serve as a director, officer, employee, agent or
fiduciary of the Corporation or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Corporation; or (b) the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder. This Agreement shall be
binding upon the Corporation and its successors and assigns and shall inure to
the benefit of Indemnitee and his heirs, executors and administrators. Any
purported assignment of this Agreement or any of the rights or obligations
hereunder by Indemnitee shall be void. In addition to the rights granted to
Indemnitee under this Agreement, Indemnitee shall also have the benefit of any
indemnification more favorable to a director of the Corporation granted in a
contract of indemnification to any current member of the Board of Directors of
the Corporation.

Section 9. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable) that is not itself invalid, illegal or
unenforceable shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

Section 10. Counterparts. This Agreement may be executed in one or more
counterparts, including counterparts signed and delivered by fax, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same Agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

Section 11. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

3



--------------------------------------------------------------------------------

Section 12. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

Section 13. Notification and Defense of Claims.

(a) Promptly after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee will, if a claim in respect thereto is to
be made against the Corporation under this Agreement, notify the Corporation of
the commencement thereof. The failure so to notify the Corporation will not
relieve the Corporation from any liability which it may have to Indemnitee
otherwise than under this Agreement. With respect to any such action, suit or
proceeding as to which Indemnitee so notifies the Corporation: (i) the
Corporation will be entitled to participate therein at its own expense; and
(ii) except as otherwise provided below, to the extent that it may wish, the
Corporation may assume the defense thereof.

(b) After notice from the Corporation to Indemnitee of its election to assume
the defense thereof, the Corporation will not be liable to Indemnitee under this
Agreement or otherwise for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ counsel of his choosing in such action, suit or proceeding but the fees
and expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized in writing by
the Corporation, (ii) the Corporation and Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of such action, or (iii) the
Corporation shall have failed or refused to employ counsel to assume the defense
of such action, in each of which cases the reasonable fees and expenses of
Indemnitee’s counsel shall be paid by the Corporation.

(c) The Corporation shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending action, suit or
proceeding without its prior written consent. The Corporation shall not settle
any such action, suit or proceeding in any manner which would impose any penalty
or limitation on Indemnitee without Indemnitee’s prior written consent. Neither
the Corporation nor Indemnitee will unreasonably withhold his or its consent to
any proposed settlement.

Section 14. Securities and Exchange Commission. Indemnitee acknowledges that the
Securities and Exchange Commission (“SEC”) has expressed its opinion that
indemnification of directors and officers from liabilities under the Securities
Act of 1933 (the “Act”) is against public policy and therefore unenforceable.
Indemnitee hereby agrees that it will not be a breach of this Agreement for the
Corporation to agree with the SEC in connection with the registration for sale
of any stock or other securities of the Corporation from time to time that, in
the event that a claim for indemnification against such liabilities (other than
the payment by the Corporation of expenses incurred or paid by a director or
officer of the Corporation in the successful defense of any action, suit or
proceeding) is asserted in connection with such stock or other securities being
registered, the Corporation will, unless in the opinion of its counsel the
matter has been settled by controlling precedent, submit to a court of competent
jurisdiction the question of whether or not such indemnification by it is
against public policy as expressed in the Act and will be governed by the final
adjudication of such issue. Indemnitee further agrees that such submission to a
court of competent jurisdiction shall not be a breach of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 15. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, (a), if to Indemnitee, to the address designated by Indemnitee for such
purpose set forth under his signature, and (b), if to the Corporation, to:

Immucor, Inc.

3130 Gateway Drive

Norcross, GA 30071

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

Section 16. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Georgia.

Section 17. Approval by Board of Directors. The obligations of the Corporation
under this Agreement shall become effective upon the approval of the terms and
conditions of this Agreement by the board of directors of the Corporation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

   IMMUCOR, INC.       INDEMNITEE:    By:   

 

     

 

      Gioacchino De Chirico             President and Chief Executive Officer   
               Address for notice:            

 

           

 

           

 

 

5